Citation Nr: 0836928	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  04-05 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right eye 
disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a disorder of the 
hands.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1969 to April 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs Oakland, California, regional office (RO).  

A hearing was held before the undersigned Veterans Law Judge 
in December 2007.   

The Board notes that claims for service connection for 
diabetes, peripheral neuropathy and a skin disorder, all 
claimed as due to herbicide exposure, have been stayed by the 
RO pending judicial action in Haas v. Nicholson, 20 Vet. App. 
257 (2006).  

The Board finds that the veteran has raised a claim for 
secondary service connection for headaches based on a theory 
that headaches are secondary to his service-connected left 
eye disorder.  That secondary service connection claim, 
however, has not been adjudicated by the RO.  Accordingly, 
the Board refers that claim to the RO for appropriate action.  

The claims involving post traumatic stress disorder and 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic headaches were not manifest until many years 
after service and there is no competent evidence that the 
veteran's current headaches are related to service.  

2.  The veteran's claim for service connection for a right 
eye disorder was previously denied by the Board in February 
2000 on the basis that the disorder was not related to 
service.  

3.  The additional evidence presented since February 2000 is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a right eye disorder.   

4.  The veteran's claim for service connection for a disorder 
of the hands was previously denied by the RO April 1996 on 
the basis that the disorder had existed prior to service and 
had not been aggravated.  The RO confirmed that decision in 
April 1998 and May 1999, and the veteran did not file an 
appeal.

5.  The additional evidence presented since May 1999 is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a disorder of the hands.   


CONCLUSIONS OF LAW

1.  Chronic headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2007).  

2.  The February 2000 decision by the Board that denied 
entitlement to service connection for a right eye disorder is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 
(2007).

3.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
right eye disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

4.  The May 1999 and earlier decisions by the RO that denied 
entitlement to service connection for disorders of the hands 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1104 (2007).

5.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
disorder of the hands.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Board finds that the content requirements of a notification 
letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in July 
2004, September 2004, September 2006 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The Board also notes 
that the veteran has been informed through letters of the 
definition of new and material evidence, and what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In addition, the letters specifically 
informed the veteran that he should submit any additional 
evidence that he had in his possession.  The veteran's 
initial duty-to-assist letter was provided before the 
adjudication of his claims.  In addition, he was notified 
regarding the assignment of disability ratings and effective 
dates in a letter dated in March 2006.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  His Social Security Administration records were 
also obtained.  He has had a hearing.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

I.  Entitlement To Service Connection For Headaches.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Although the veteran's service medical records document that 
he was hit in the eye by a door, the veteran's service 
medical treatment records are negative for any references to 
headaches or a head injury.  The report of a medical 
examination conducted in April 1971 for the purpose of 
separation reflects that no abnormality of the head was 
noted.  

There is no evidence of organic disease of the nervous system 
within a year of separation from service.  Claims filed by 
the veteran with the VA in May 1971, June 1977 and June 1995 
are negative for references to headaches.  

The earliest post service medical records pertaining to 
chronic headaches are from many years after service.  The 
records do not contain any competent evidence that current 
headaches are related to service.  In fact, a VA record dated 
in February 1997 indicates that the headaches had been 
present "for some months now."  This suggests that the date 
of onset was long after service.  

After considering all of the evidence of record, the Board 
finds that the service medical records weigh against the 
claim.  The service medical records are negative for 
headaches, and there is no competent evidence that the 
veteran's current headaches are related to service.  The 
Board also notes that the lengthy period of time after 
service without treatment is evidence that there has not been 
continuity of symptomatology, and it weighs heavily against 
the claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board has noted that the veteran has expressed 
his own opinion that his headache problems are related to 
service; however, the Court has held that lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494-5 (1992).  Accordingly, the Board 
concludes that headaches were not incurred in or aggravated 
by service.  

II.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For A Right Eye 
Disorder.

The appellant contends that the RO committed error in 
refusing to reopen and grant his claim for service connection 
for a right eye injury.  He asserts that the disorder was 
incurred in service.  During the hearing held in June 2008, 
he stated that his right eye had been hit by a door in 
service at the same time that his left eye (which is already 
service-connected) was hit.  

The appellant's claim for service connection for a right eye 
injury was previously denied by the Board in February 2000.  
The previously considered evidence included the veteran's 
service medical records which reflect that his left eye was 
injured in June 1970 when it was hit by a door.  The left eye 
was specified in a drawing, and through the use of the term 
"O.S." 

In the decision of February 2000, the Board concluded that 
the there was no competent evidence to show that a right eye 
disorder was related to service.  Accordingly, the Board 
denied the claim.   

The February 2000 decision is final based upon the evidence 
then of record. 38 U.S.C.A. § 7104.  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  In making this determination, the Board must look 
at all of the evidence submitted since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001. See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his claim 
was filed in September 2003, the regulations in effect since 
August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for a right eye disorder fails to address 
the inadequacies of the appellant's claim at the time of the 
prior denial in February 2000.  In this respect, the 
additional evidence submitted does not contain any competent 
evidence to suggest that a current right eye disorder is 
related to service.

The Board also notes that the veteran's testimony which he 
gave during a hearing held before the undersigned Veterans 
Law Judge in June 2008 is not sufficient to reopen the claim.  
In essence, his current testimony simply duplicates the 
contentions which he made at the time of his original claim.    

The Board also notes that numerous additional post service 
medical records have been presented.  However, the records do 
not add any new relevant information.  The records are all 
from many years after service, and none of the medical 
records contain any competent opinion linking a current right 
eye disorder to the claimed injury in service.  

Consequently, the Board finds that the evidence received 
since the February 2000 Board decision regarding the claim 
for service connection for a right eye disorder is not 
sufficiently significant to warrant reconsideration of the 
merits of the claim.  The additional evidence presented since 
February 2000 is cumulative and redundant, and does not raise 
a reasonable possibility of substantiating the claim.  As the 
evidence received since the Board's prior decision to deny 
service connection for a right eye disorder is not new and 
material, the claim for service connection for that disorder 
may not be reopened.  The prior decision denying the claim 
remains final.  



III.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For A Disorder Of The 
Hands.

The veteran's claim for service connection for a disorder of 
the hands was originally denied by the RO in a decision of 
April 1996.  The matter was characterized at that time as a 
claim for service connection for ganglion cysts of the right 
and left hands.  The evidence which was considered included 
the veteran's service medical records which showed that on 
entrance examination in January 1969 it was noted that the 
veteran had ganglion cysts of the right and left wrists which 
were mild and not considered disabling.  The service medical 
treatment records do not contain any complaints or findings 
pertaining to the ganglion cysts.  On separation examination 
in April 1971, the cysts of the right and left hands were 
again noted and were described as being asymptomatic.  

In the decision of April 1996, the RO concluded that the 
ganglion cysts of the right and left hands existed before 
service and there was no aggravation of the preexisting 
conditions.  The veteran was notified of the decision by a 
letter dated in May 1996, but he did not initiate an appeal 
and the decision became final.

In a decision of April 1998, the RO determined that new and 
material evidence had not been presented to reopen the claim 
for service connection for ganglion cysts of the right and 
left wrists.  The RO noted that the additional evidence which 
had been presented included records dated in February 1985 
showing treatment for a lesion on the right hand, and later 
records showing treatment for a left distal radial and ulnar 
fracture incurred in a fall in May 1993.  The RO concluded 
that the evidence was cumulative, and did not pertain to the 
disability at issue.  

Subsequently, in October 1998, the veteran presented 
testimony at a hearing held at the RO which was to the effect 
that he had surgery on his right hand in service after his 
ganglion cyst started bothering him.  He said that this 
occurred at the Naval Hospital in San Diego.  He stated that 
the surgery was done on an outpatient basis.  He further 
testified that he was receiving treatment for arthritis pain 
at a VA outpatient clinic in Oakland.  After the hearing, the 
RO made efforts to obtain records from the reported surgery, 
but the National Personnel Records Center gave a negative 
reply.  Subsequently, in a decision of May 1999, the hearing 
officer issued a decision which concluded that new and 
material evidence had not been presented to reopen the claim.  
The hearing officer noted that a search for records of the 
claimed surgery resulted in a reply that such records were 
not found.  The hearing officer further noted that the post 
service records which had been presented were not probative 
of whether or not there was aggravation in service.  

The veteran was notified of the hearing officer's decision in 
May 1999, but again the veteran did not initiate an appeal.  

In August 2004, the veteran submitted a statement in support 
of claim in which he again indicated that he desired 
disability compensation for weak hands with an operation on 
the right hand.  Subsequently, in a decision of January 2005, 
the RO concluded that new and material evidence had not been 
presented to reopen the claim.  The veteran appeals that 
decision.

The additional evidence which has been presented include 
numerous recent treatment records  The Board notes that some 
of the records, such as a record from a Kaiser Permanente 
Hospital dated in June 2003, reflect that the veteran 
developed right arm weakness due to a stroke.  The records do 
not contain any opinion relating current hand disorders to 
service.

The additional evidence which has been presented also 
includes testimony given by the veteran during the hearing 
held in June 2008.  He reported that he had surgery on the 
right hand during service.  

After considering all of the evidence which has been 
presented since the last final decision denying the claim, 
the Board finds that the additional evidence essentially 
duplicates previously considered evidence.  In this regard, 
the Board notes that none of the additional evidence includes 
any medical opinion indicating that the veteran's disorders 
of the hands and wrists were aggravated during service.  In 
addition, the Board notes that the testimony given by the 
veteran in June 2008 essentially duplicated the testimony 
which he previously gave at a hearing at the RO.  The 
additional evidence presented since the previous denials of 
the claim is cumulative and redundant, and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a disorder of the hands.   
Accordingly, the request to reopen that claim must be denied.


ORDER

1.  Service connection for headaches is denied.

2.  The request to reopen a claim for service connection for 
a right eye disorder is denied. 

3.  The request to reopen a claim for service connection for 
weak hands is denied.


REMAND

At the hearing held before the undersigned Veterans Law Judge 
in June 2008, the veteran presented additional documents in 
support of his claim for service connection for PTSD.  The 
documents reportedly consisted of treatment records 
pertaining to PTSD.  Significantly, however, that additional 
evidence is not associated with the claims file.  In 
addition, the veteran reported having treatment for PTSD at 
the Vet Center in Oakland.  The Board concludes that such 
records should be obtained for review.

The veteran also presented testimony with additional details 
regarding his claimed stressors.  He stated that while he was 
aboard a ship in service, there was a huge fire which melted 
steel on the ship and hurt some people.  He reported that it 
took several hours to put it out.  He stated that the ship 
was the USS Kitty Hawk CVA63, and the year was 1970.  He 
reported that he did not recall the exact month that the fire 
occurred, but that the ship was off the coast of Vietnam m at 
the time.  The veteran stated that this was a huge fire, and 
he was sure that it would have been reported.   The Board is 
of the opinion that additional efforts should be made to 
attempt to verify this stressor.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the service-department to provide 
any available information which might 
corroborate the veteran's alleged 
stressors.  Specifically, a request 
should be made to locate records or the 
Deck Log Book of the USS Kittyhawk for 
the year 1970 for the purpose of 
documenting the fire described by the 
veteran.  

2.  Ask the veteran to resubmit copies of 
the records he previously provided at the 
hearing, and obtain records pertaining to 
treatment for post-traumatic stress 
disorder, to include the treatment 
reported by the veteran at the Vet 
Center.  

3.  Following completion of these 
actions, the RO should review the 
evidence and determine whether the 
veteran's claim may now be granted.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The Board will defer adjudication of the claim for a total 
disability rating based on unemployability, pending 
completion of the development and adjudication of the claim 
for PTSD.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


